Exhibit 10.3

2011 OMNIBUS INCENTIVE COMPENSATION PLAN OF

AMETEK, INC.

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

FOR NON-U.S. RECIPIENTS

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT FOR NON-U.S. RECIPIENTS, including
any special terms and conditions for the recipient’s country as set forth in the
addendum (“Addendum”) attached hereto (collectively, the “Agreement”), made as
of the Award Date, by and between AMETEK, Inc., a Delaware corporation (the
“Company” or “AMETEK”), and the Recipient.

W I T N E S S E T H :

WHEREAS, the Company has adopted the 2011 Omnibus Incentive Compensation Plan of
AMETEK, Inc. (the “Plan”), pursuant to which the Compensation Committee of the
Board of Directors of the Company (the “Committee”) may, inter alia, award
Performance Restricted Stock Units to such employees or non-employee directors
of the Company and its Affiliates as the Committee may determine, and subject to
such terms, conditions and restrictions as the Committee may deem advisable; and

WHEREAS, pursuant to the Plan, the Committee has awarded to the Recipient a
Performance Restricted Stock Unit, subject to the terms, conditions and
restrictions set forth in the Plan and in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Pursuant to the Plan, the Company hereby grants to the Recipient on the Award
Date, a Performance Restricted Stock Unit award, and such units, the
“Performance Restricted Stock Units,” are subject to the terms, conditions and
restrictions set forth in the Plan and in this Agreement. Capitalized terms not
otherwise defined in this Agreement shall have the same meanings as defined in
the Plan.

2. At such time the Performance Restricted Stock Units become vested and
nonforfeitable pursuant to Paragraph 3, the Company will deliver to the
Recipient an unrestricted certificate for a number of shares of Company Stock
equal to the number of Performance Restricted Stock Units that became vested
(“PRSU Shares”) or an equivalent cash amount based on the value of a share of
Company Stock, or a combination of the two, as determined by the Committee, in
its discretion. The applicable date of delivery of the PRSU Shares or cash shall
be no later than sixty (60) days after the date or event on which the
Performance Restricted Stock Units become vested and nonforfeitable pursuant to
Paragraph 3, except as set forth in Paragraph 17.

3. The Performance Restricted Stock Units (to the extent earned pursuant to
Paragraph 4 below) shall become vested and nonforfeitable on the date the
results are certified by the Committee which shall in any event occur within
three months following the end of the Performance Period (the “Vest Date”).
Vesting is contingent on continued employment throughout the Vest Date, except
that:

 

Non-U.S. EE Perf RSU 2019    Page 1 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

(a) in the event of death or Disability of the Recipient; or

(b) the Recipient’s Separation from Service with the Company (or any successor
or Affiliate of the Company) as a result of and concurrent with a Change of
Control (as defined in the Plan)

the Performance Restricted Stock Units shall become vested and nonforfeitable on
the Vest Date in an amount equal to the initial Performance Restricted Stock
Unit award (the “Target Award”).

In addition, in the event of the Recipient’s attainment of at least fifty-five
(55) years of age and at least ten (10) years of service with the Company (or
any successor or Affiliate of the Company) at the Recipient’s termination of
employment date occurring on or after December 31st of the first year of the
“Performance Period” (as such term is defined in Exhibit A), then the
Performance Restricted Stock Units shall become vested and nonforfeitable on the
Vest Date, to the extent that the performance goals are achieved. For purposes
of grants to Recipients outside the United States, if the Company receives a
legal opinion that there has been a legal judgment and/or legal development in
an Employer’s jurisdiction that likely would result in the favorable treatment
that applies to Performance Restricted Stock Units under the Plan being deemed
unlawful and/or discriminatory, the Company, in its sole discretion, shall have
the power and authority to revise or strike certain provisions of the Agreement,
including this paragraph 3, to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under the law.

Except to the extent, if any, that the Performance Restricted Stock Unit shall
have become nonforfeitable pursuant to the foregoing provisions of this
Paragraph 3, if the Recipient shall voluntarily or involuntarily leave the
employ of the Company and its Affiliates prior to the Vest Date, the Performance
Restricted Stock Unit (and any dividends, distributions and adjustments retained
by the Company with respect thereto) shall be forfeited.

Furthermore, for purposes of the Performance Restricted Stock Units, the
Recipient’s Separation from Service will be deemed to occur (regardless of the
reason for such Separation from Service, and whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Recipient
is employed or rendering services, or the terms of his or her employment or
service agreement, if any), and unless otherwise expressly provided in the
Agreement or determined by the Company, the Recipient’s right to vest in the
Performance Restricted Stock Units under the Plan, if any, will terminate as of
such date and will not be extended by any notice period (e.g., the Recipient’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Recipient is employed or the terms of his or her
employment agreement, if any). The Committee shall have exclusive discretion to
determine when the Recipient is no longer actively providing services for
purposes of his or her Performance Restricted Stock Units (including whether the
Recipient may still be considered to be providing services while on a leave of
absence).

 

Non-U.S. EE Perf RSU 2019    Page 2 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

4. Except as otherwise provided in this Agreement and subject to adjustments
permitted by the Plan, the number of Performance Restricted Stock Units which
will vest under this Agreement, if any, will be determined by multiplying
(a) the sum of (i) 0.5 times the vested percentage applicable to Return on
Tangible Capital (“ROTC”) plus (ii) 0.5 times the vested percentage applicable
to Relative Total Shareholder Return (“TSR”) by (b) the Target Award. The
maximum number of Performance Restricted Stock Units which can vest is 200% of
the Target Award and the minimum number of Performance Restricted Stock Units
which can vest is 0% of the Target Award. The vested percentage applicable to
ROTC and TSR will each be determined over the “Performance Period” (as such term
is defined in Exhibit A) as illustrated in the schedules attached to this
Agreement as Exhibit A.

5. The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively,
“transfer”) any Performance Restricted Stock Units, or any interest therein
other than by will or the laws of descent and distribution, unless and until the
Performance Restricted Stock Units have been settled as provided in this
Agreement.

6. Prior to the issuance of PRSU Shares, Recipient will have no rights as a
shareholder of the Company with respect to this Performance Restricted Stock
Unit award or the Performance Restricted Stock Units.

7. If the number of outstanding shares of Company Stock changes through the
declaration of stock dividends or stock splits prior to the vesting date, the
Restricted Stock Units subject to this Award automatically will be adjusted,
according to the provisions of Section 5(e) of the Plan. In the event of any
other change in the capital structure or the Company Stock or other corporate
events or transactions involving the Company, the Committee is authorized to
make appropriate adjustments to this award.

8. Recipient shall be credited with Dividend Equivalents with respect to
outstanding Performance Restricted Stock Units prior to the applicable vesting
date. Such Dividend Equivalents will be credited to the Recipient as a cash
value plus interest, which shall be held by the Company subject hereto. For
purposes of this Paragraph 8, interest shall be credited from the date a
Dividend Equivalent with respect to the Performance Restricted Stock Units is
made to the date on which the Company distributes such amounts to the Recipient,
at the five-year Treasury Note rate, plus 0.5% as such rate is set forth in the
Wall Street Journal as of the first business day of each calendar quarter.
Dividend Equivalents shall be subject to the same terms and conditions, and
shall vest and be paid, or be forfeited (if applicable), at the same time as the
Restricted Stock Units to which they relate.

9. The Recipient acknowledges and agrees that regardless of any action taken by
the Company, or if different, the Subsidiary Corporation or Affiliate for which
the Recipient provides services (the “Employer”) with respect to any or all
income tax (including U.S. federal, state and local tax and/or non-U.S. tax),
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Recipient’s participation in the Plan and
legally applicable to the Recipient (“Tax-Related Items”), the ultimate
liability for all Tax- Related Items is and remains the Recipient’s
responsibility and may exceed the amount actually withheld by the Company and/or
the Employer. The Recipient further acknowledges that the

 

Non-U.S. EE Perf RSU 2019    Page 3 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related items in connection with any aspect
of the Performance Restricted Stock Units, including but not limited to, the
grant, vesting or settlement of the awards, or the subsequent sale of PRSU
Shares acquired under the Plan; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the award to
reduce or eliminate the Recipient’s liability for Tax-Related Items or achieve a
particular tax result. Further, if the Recipient is subject to Tax-Related Items
in more than one jurisdiction, the Recipient acknowledges and agrees that the
Company or Employer may be required to withhold or account for Tax-Related Items
in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Recipient agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Recipient authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to Tax-Related Items by one or a combination of the following:

(a) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company, the Employer or any other subsidiary;

(b) withholding from the proceeds of the sale of PRSU Shares acquired at vesting
of the Performance Restricted Stock Unit either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Recipient’s behalf
pursuant to this authorization) without further consent;

(c) withhold such number of shares of Company Stock (thus reducing the number of
shares to be issued to the Recipient) as shall have a Fair Market Value, valued
on the date on which Tax-Related Items are determined, equal to the amount
required to be withheld to satisfy the Company (or successor or Affiliate’s)
withholding obligations; or

(d) any other method approved by the Committee and permitted by applicable laws.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Recipient may receive a refund of any over-withheld
amount in cash (with no entitlement to the Company Stock equivalent) or, if not
refunded, the Recipient may seek a refund from the local tax authorities. If the
obligation for Tax-Related Items is satisfied by withholding shares of Company
Stock, for tax purposes, the Recipient is deemed to have been issued the full
number of PRSU Shares, notwithstanding that Company Stock is held back solely
for purposes of paying the Tax-Related Items.

Finally, the Recipient agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of Recipient’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the PRSU Shares or the proceeds of the sale of PRSU
Shares, if the Recipient fails to comply with his or her obligations in
connection with the Tax-Related Items.

 

Non-U.S. EE Perf RSU 2019    Page 4 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Notwithstanding anything in this Paragraph 9 to the contrary, to avoid a
prohibited acceleration under Section 409A, if shares of Company Stock
underlying the Performance Restricted Stock Units will be withheld to satisfy
any Tax-Related Items arising prior to the date of settlement of the Performance
Restricted Stock Units for any portion of the Performance Restricted Stock Units
that is considered an item of “nonqualified deferred compensation” subject to
Section 409A, then the number of shares of Company Stock withheld shall not
exceed the number of shares that equals the liability for the Tax-Related Items.

10. The Company and the Recipient each hereby agrees to be bound by the terms
and conditions set forth in the Plan.

11. Any notices or other communications given in connection with this Agreement
shall be sent either by registered or certified mail, return receipt requested,
or by overnight mail, facsimile, or electronic mail to the Company and Recipient
address or number of record or to such changed address or number as to which
either party has given notice to the other party in accordance with this
Paragraph 11. All notices shall be deemed given when so mailed, or if sent by
facsimile or electronic mail, when electronic confirmation of the transmission
is received, except that a notice of change of address shall be deemed given
when received.

12. This Agreement and the Plan constitute the whole agreement between the
parties hereto with respect to the Performance Restricted Stock Unit award.

13. In accepting the Performance Restricted Stock Unit award, the Recipient
acknowledges, understands and agrees that: (i) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time, to the
extent permitted by the Plan; (ii) the grant of Performance Restricted Stock
Units is exceptional, voluntary and occasional and does not create any
contractual or other right to receive future grants or benefits in lieu of
Performance Restricted Stock Units, even if such awards have been granted in the
past; (iii) all decisions with respect to future awards, if any, will be at the
sole discretion of the Company; (iv) the grant and the Recipient’s participation
in the Plan shall not be construed as creating any contract of employment
between the Company and the Recipient and does not entitle the Recipient to any
benefit other than that granted under this Agreement; (v) the Recipient is
voluntarily participating in the Plan; (vi) the Performance Restricted Stock
Units and the PRSU Shares are not intended to replace any pension rights or
compensation; (vii) the Performance Restricted Stock Units and the PRSU Shares,
and the income from and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (viii) the future value of the PRSU Shares is unknown, indeterminable
and cannot be predicted with certainty; (ix) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Performance
Restricted Stock Units resulting from a Separation of Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
or other laws in the jurisdiction where the

 

Non-U.S. EE Perf RSU 2019    Page 5 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Recipient is employed or otherwise rendering services or the terms of the
Recipient’s employment or service agreement, if any), and in consideration of
the grant, the Recipient agrees not to institute any claim against the Company,
the Employer or any Subsidiary Corporation; (x) unless otherwise agreed with the
Company, the Performance Restricted Stock Units and PRSU Shares, and the income
from and value of same, are not granted as consideration for, or in connection
with the service the Recipient may provide as a director of any Subsidiary
Corporation or Affiliate; and (x) neither the Company, the Employer or any
Parent Corporation or Subsidiary Corporation shall be liable for any foreign
exchange rate fluctuation between the Recipient’s local currency and the
U.S. Dollar that may affect the value of the Performance Restricted Stock Units
or any amounts due to the Recipient pursuant to the settlement of the awards or
subsequent sale of PRSU Shares acquired upon settlement.

14. This Agreement shall inure to the benefit of, and be binding on, the Company
and its successors and assigns, and shall inure to the benefit of, and be
binding on, the Recipient and his heirs, executors, administrators and legal
representatives. This Agreement shall not be assignable by the Recipient.

15. The Recipient hereby explicitly, voluntarily and unambiguously consents to
the collection, use, and transfer, in electronic or other form, of the
Recipient’s personal data as described in this Agreement and any other Plan
materials by and among, as applicable, the Employer, the Company and any other
Subsidiary Corporation for the exclusive purposes of implementing, administering
and managing the Recipient’s participation in the Plan.

The Recipient understands that the Company and the Employer may hold certain
personal information about the Recipient, including, but not limited to, the
Recipient’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Performance Restricted Stock Units or any other entitlement to Company
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Recipient’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Recipient’s participation in the Plan.

The Recipient understands that Data may be transferred to Schwab Stock Plan
Services, which may assist the Company (presently or in the future) with the
implementation, administration and management of the Plan. The Recipient
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Recipient’s country.
The Recipient understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Recipient authorizes the Company, and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Recipient’s
participation in the Plan. The Recipient understands that Data will be held only
as long as is necessary to implement, administer and manage the Recipient’s
participation in the Plan. The Recipient understands that he or she

 

Non-U.S. EE Perf RSU 2019    Page 6 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, the Recipient
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Recipient does not consent, or if the Recipient later
seeks to revoke his or her consent, his or her employment or service
relationship will not be affected; the only consequence of refusing or
withdrawing the Recipient’s consent is that the Company would not be able to
grant the Performance Restricted Stock Units or other equity awards to the
Recipient or administer or maintain such awards. Therefore, the Recipient
understands that refusing or withdrawing his or her consent may affect the
Recipient’s ability to participate in the Plan. For more information on the
consequences of the Recipient’s refusal to consent or withdrawal of consent, the
Recipient understands that he or she may contact his or her local human
resources representative.

16. If the Recipient resides in a country outside the United States, or is
otherwise subject to the laws of a country other than the United States, the
Performance Restricted Stock Units and the PRSU Shares acquired under the Plan
shall be subject to the additional terms and conditions for the Recipient’s
country set forth in the Addendum. Moreover, if the Recipient relocates to one
of the countries included in the Addendum, the special terms and conditions for
such country will apply to the Recipient, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Addendum constitutes part of the Agreement.

17. If the Recipient has received the Agreement or any other document related to
the Performance Restricted Stock Units and/or the Plan translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.

18. The Company reserves the right to impose other requirements on the
Recipient’s participation in the Plan, on the Performance Restricted Stock Units
and on any PRSU Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Recipient to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

19. The Recipient acknowledges that a waiver by the Company of any provision of
the Agreement shall not operate or be construed as a waiver of any other
provision of the Agreement, or of any subsequent breach by the Recipient or any
other participant in the Plan.

20. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Recipient hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line electronic system
established and maintained by the Company or a third party designated by the
Company.

21. The provisions of this Agreement are severable and if any one or more of the
provisions are determined to be illegal or otherwise enforceable, in whole or in
part, then such provisions will be enforced to the maximum extent possible and
other provisions will remain fully effective and enforceable.

 

Non-U.S. EE Perf RSU 2019    Page 7 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

22. Notwithstanding any other provision of the Plan or the Agreement, unless
there is an exemption from any registration, qualification or other legal
requirement applicable to the PRSU Shares, the Company shall not be required to
deliver any PRSU Shares upon settlement of the awards prior to the completion of
any registration or qualification of the Company Stock under any local, state,
federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Recipient understands that the
Company is under no obligations to register or qualify the Company Stock with
the SEC or any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Company Stock. Further, the Recipient agrees that the Company shall have
unilateral authority to amend the Agreement without his or her consent, to the
extent necessary to comply with securities or other laws applicable to the
issuance of Company Stock.

23. This Agreement shall be subject to and construed in accordance with, the
laws of the State of Delaware without giving effect to principles of conflicts
of law. For purposes of any action, lawsuit or other proceedings brought to
enforce this Agreement, relating to it, or arising from it, the parties hereby
submit and consent to the sole and exclusive jurisdiction of the State of
Pennsylvania, United States of America and agree that such litigation will be
conducted in Chester County, or the federal courts for the United States for the
District of Pennsylvania and no other courts.

24. The Recipient acknowledges that there may be certain foreign asset and/or
account reporting requirements which may affect the Recipient’s ability to
acquire or hold PRSU Shares acquired under the Plan or cash received from
participating in the Plan in a brokerage or bank account outside of the
Recipient’s country. The Recipient may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
The Recipient may also be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to the Recipient’s country
through a designated bank or broker within a certain time after receipt. The
Recipient acknowledges that it is his or her responsibility to be compliant with
such regulations, and the Recipient should speak to his or her personal advisor
on this matter.

25. The Recipient acknowledges that, depending on his or her country of
residence, or broker’s country of residence, or where the Company Stock is
listed, the Recipient may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions, which may affect his or her
ability to accept, acquire, sell or attempt to sell or otherwise dispose of
Company Stock, rights to Company Stock or rights linked to the value of Company
Stock, during such times as the Recipient is considered to have “inside
information” regarding the Company (as defined by laws or regulations in the
applicable jurisdiction of the Recipient’s country). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders the
Recipient places before possessing inside information. Furthermore,

 

Non-U.S. EE Perf RSU 2019    Page 8 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

the Recipient may be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them to otherwise buy or sell securities (third parties
include fellow employees). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Recipient acknowledges that it is
his or her responsibility to comply with any applicable restrictions as well as
any applicable Company insider trading policy, and the Recipient is advised to
speak to his personal advisor on this matter.

26. The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Recipient’s participation in
the Plan, or his or her acquisition of PRSU Shares. The Recipient should consult
with his or her own tax, legal and financial advisors regarding participation in
the Plan before taking any action related to the Plan.

27. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance issued
thereunder (“Section 409A”), to the extent subject thereto, and accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything to the
contrary in the Plan or this Agreement, the Company reserves the right to revise
this Agreement as it deems necessary or advisable, in its sole discretion and
without the Recipient’s consent, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
prior to the actual payment of cash or Company Stock pursuant to the Performance
Restricted Stock Unit. The Company (including its Affiliates) shall not have any
liability under the Plan or this Agreement for any taxes, penalties or interest
due on amounts paid or payable pursuant to the Plan or this Agreement, including
any taxes, penalties or interest imposed under Section 409A. Each amount to be
paid under this Agreement shall be construed as a separately identified payment
for purposes of Section 409A. In addition, notwithstanding anything herein to
the contrary, if the Recipient is deemed on the date of his or her Separation
from Service to be a “specified employee” within the meaning of that term under
Section 409A and the Recipient is subject to U.S. federal taxation, then, to the
extent the settlement of the Performance Restricted Stock Units following such
Separation from Service is considered the payment of “non-qualified deferred
compensation” under Section 409A payable on account of a “separation from
service,” such settlement shall be delayed until the first business day of the
seventh month following the Recipient’s Separation from Service, or, if earlier,
on the date of the Recipient’s death, solely to the extent such delayed payment
is required in order to avoid a prohibited distribution under Section 409A.

28. The Recipient recognizes and acknowledges that, by reason of Recipient’s
employment by and service to the Company or an Affiliate, Recipient has had and
will continue to have access to confidential information of the Company and its
Affiliates, including, without limitation, information and knowledge pertaining
to products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figures, customer and client lists, and relationships between
the Company and its Affiliates and other distributors, customers, clients,
suppliers and others who have business dealings with the Company and its
Affiliates (“Confidential Information”). The

 

Non-U.S. EE Perf RSU 2019    Page 9 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Recipient acknowledges that such Confidential Information is a valuable and
unique asset and covenants that Recipient will not, either during or after
Recipient’s employment by the Company, use or disclose any such Confidential
Information except to authorized representatives of the Company or as required
in the performance of Recipient’s duties and responsibilities. The Recipient
shall not be required to keep confidential any Confidential Information which
(i) is or becomes publicly available through no fault of the Recipient, (ii) is
already in Recipient’s possession (unless obtained from the Company (or an
Affiliate) or one of its customers) or (iii) is required to be disclosed by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
Recipient shall provide the Company written notice of any such order prior to
such disclosure to the extent practicable under the circumstances and permitted
by applicable law. Further, the Recipient shall be free to use and employ
Recipient’s general skills, know-how and expertise, and to use, disclose and
employ any contact information, generalized ideas, concepts, know-how, methods,
techniques or skills, including, without limitation, those gained or learned
during the course of the performance of Recipient’s duties and responsibilities
hereunder, so long as Recipient applies such information without disclosure or
use of any Confidential Information. Upon the Recipient’s Separation from
Service, the Recipient will return (or destroy, if requested by Company) all
Confidential Information to the Company to the fullest extent possible.

29. During the Recipient’s employment and at any time thereafter, the Recipient
agrees not to at any time make statements or representations, orally or in
writing, that disparage the commercial reputation, goodwill or interests of the
Company (or an Affiliate), or any current or former employee, officer, or
director of the Company (or an Affiliate). Nothing in this Agreement shall limit
or otherwise prevent (i) any person from providing truthful testimony or
information in any proceeding or in response to any request from any
governmental agency or any judicial, arbitral or self-regulatory forum or as
otherwise required by law; (ii) either party from enforcing the other terms of
this Agreement; (iii) the Company (or an Affiliate) from reviewing the
Recipient’s performance, conducting investigations and otherwise acting in
compliance with applicable law, including making statements or reports in
connection therewith, or making any public filings or reports that may be
required by law; (iv) the Recipient from the performance of Recipient’s duties
while employed by the Company (or an Affiliate); or (v) the Recipient from
making a report to any governmental agency or entity, including but not limited
to, the Equal Employment Opportunity Commission, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress and any agency Inspector General, if Recipient has a reasonable belief
that there has been a potential violation of federal or state law or regulation
or from making other disclosures that are protected under the whistleblower
provisions of any applicable federal or state law or regulation. No prior
authorization to make any such reports or disclosures is required and the
Recipient is not required to notify the Company that Recipient has made such
reports or disclosures. The Recipient, however, may not waive the Company’s (or
an Affiliate’s) attorney-client privilege.

 

Non-U.S. EE Perf RSU 2019    Page 10 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Exhibit A

2011 OMNIBUS INCENTIVE COMPENSATION PLAN OF

AMETEK, INC.

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

Except as otherwise provided in this Agreement and subject to adjustments
permitted by the Plan, the number of Performance Restricted Stock Units which
will vest under this Agreement, if any, will be determined by multiplying
(a) the sum of (i) 0.5 times the vested percentage applicable to Return on
Tangible Capital (“ROTC”) plus (ii) 0.5 times the vested percentage applicable
to Relative Total Shareholder Return (“TSR”) by (b) the number of initial
Performance Restricted Stock Units granted (the “Target Award”). The maximum
number of Performance Restricted Stock Units which can vest is 200% of the
Target Award and the minimum number of Performance Restricted Stock Units which
can vest is 0% of the Target Award.

The vested percentage applicable to ROTC and TSR will each be determined over
the Performance Period as illustrated in the schedules set forth below. For
purposes of this Agreement, the “Performance Period” means the period beginning
January 1, 2019 and ending December 31, 2021.

Calculating ROTC. Annual ROTC is calculated by dividing EBITDA (earnings before
interest, income taxes, depreciation and amortization), and adjusting for
certain non-GAAP charges (i.e., realignment costs) and trailing EBITDA of
acquisitions, by average net tangible capital. Average net tangible capital is
the simple average calculation of beginning and ending net tangible assets
(total assets less cash, less goodwill and less other intangibles, net), less
net current liabilities (current liabilities, less short-term borrowings and
current portion of long-term debt).

The Compensation Committee will make adjustments, on a case-by-case basis, to
modify the calculation of ROTC to fairly represent changes in U.S. GAAP
occurring during the target and/or performance periods in the measurement of
ROTC performance against target.

Return on Tangible Capital (ROTC)

The vested percentage applicable to ROTC will be determined based on AMETEK,
Inc. average annual ROTC (“Average ROTC”) as calculated below for the
Performance Period in accordance with the following schedule:

 

Average ROTC

   ROTC Vested Percentage  

< 52%

     0 % 

52%

     50 % 

92%

     100 % 

>112%

     200 % 

 

Non-U.S. EE Perf RSU 2019    Page 11 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to ROTC will be 0% if the
Average ROTC for the Performance Period is below 52%. In no event will the
vested percentage applicable to ROTC be greater than 200%.

Average ROTC will equal the sum of the three annual ROTC calculations during the
Performance Period divided by three.

Total Shareholder Return (TSR)

The vested percentage applicable to TSR will be determined based on AMETEK TSR
(as defined below) over the Performance Period relative to the TSR of the S&P
500 Industrials Index during the same period in accordance with the following
schedule:

 

TSR Ranking Relative to S&P 500 Industrials

   TSR Vested Percentage  

<30th percentile

     0 % 

30th percentile

     50 % 

50th percentile

     100 % 

>80th percentile

     200 % 

Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to TSR will be 0% if AMETEK TSR
ranks lower than the 30th percentile relative to the S&P 500 Industrials. In no
event will the vested percentage applicable to TSR be greater than 200%.

For purposes of this Agreement, the term “TSR” means [(a) – (b) + (c)] / (b),
where (a) is the Stock Price (as defined below) on the last business day of the
Performance Period, (b) is the Stock Price on the first business day of the
Performance Period and (c) is dividends paid during the Performance Period. The
term Stock Price means the average daily closing price of a share of common
stock of the Company or the companies comprising the S&P 500 Industrials, as
applicable, during the preceding 10 trading days. The Stock Price for the
Company shall be adjusted to reflect a stock split, reverse stock split,
spin-off or other similar extraordinary event affecting the shares in question
without the issuer’s receipt of consideration occurring during the

Performance Period.

 

Non-U.S. EE Perf RSU 2019    Page 12 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

ADDENDUM

SPECIAL TERMS AND CONDITIONS TO

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT FOR NON-U.S. RECIPIENTS

Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Performance Restricted Stock Unit Agreement for Non-U.S.
Recipients (the “Agreement”) or in the 2011 Omnibus Incentive Compensation Plan
of AMETEK, Inc. (the “Plan”).

Terms and Conditions

This Addendum includes special terms and conditions that govern the Performance
Restricted Stock Units granted to the Recipient under the Plan if he or she
resides and/or works in one of the countries listed below. If the Recipient is a
citizen (or is considered as such for local law purposes) of a country other
than the country in which he or she is currently residing and/or working, or if
he or she relocates to another country after the Performance Restricted Stock
Units are granted, the Recipient acknowledges and agrees that the Company will,
in its discretion, determine the extent to which the terms and conditions
contained herein will be applicable to the Recipient.

Notifications

This Addendum also includes information regarding securities law, exchange
controls and certain other issues of which the Recipient should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of October 2017. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Recipient not rely on the
information contained herein as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be out of date by the time he or she vests in the Performance Restricted Stock
Units or sells PRSU Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Recipient’s particular situation, and the Company is not in a
position to assure the Recipient of a particular result. Accordingly, the
Recipient is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Recipient’s particular
situation.

Finally, if the Recipient is a citizen or resident (or is considered as such for
local law purposes) of a country other than the country in which he or she is
currently residing and/or working, or if the Recipient relocated to another
country after the grant of Performance Restricted Stock Units, the notifications
contained herein may not be applicable to the Recipient in the same manner.

 

Non-U.S. EE Perf RSU 2019    Page 13 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

CANADA

Terms and Conditions

Nature of Grant. The following provision replaces paragraph 13 of the Agreement:

For purposes of the Performance Restricted Stock Units, the Recipient’s
Separation from Service shall be deemed to occur (regardless of the reason for
such Separation from Service, and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Recipient is employed or
rendering services, or the terms of his or her employment or service agreement,
if any) as of the date that is the earliest of (i) the date of Separation from
Service, (ii) the date on which the Recipient receives a notice of Separation
from Service, and (iii) the date on which the Recipient is no longer actively
providing services to the Company, Affiliate or Subsidiary Corporation, and
shall not be extended by any period following such day during which he or she is
in receipt of or eligible to receive any notice of Separation from Service, pay
in lieu of notice of Separation from Service, severance pay or any other
payments or damages, whether arising under statute, contract or common law. The
Committee shall have exclusive discretion to determine when the Recipient is no
longer actively providing services for purposes of the Performance Restricted
Stock Units (including whether the Recipient may still be considered to be
providing services while on a leave of absence).

The following provisions apply if the Recipient resides in Quebec:

Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as any documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be draw up in English.

Consentement Pour Recevoir Des Informations en Anglais. Les parties
reconnaissent avoir exigé la rédaction en anglais de la convention, ainsi que de
tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés en
vertu de, ou liés directement ou indirectement, à la présente convention.

Data Privacy. The following provision supplements paragraph 15 of the Agreement:

The Recipient hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. The Recipient
further authorizes the Company, Affiliate and/or Subsidiary Corporation to
disclose and discuss such information with their advisors. The Recipient also
authorizes the Company, Affiliate and/or Subsidiary Corporation to record such
information and to keep such information in the Recipient’s employment file.

Notifications

Securities Law Information. The Recipient is permitted to sell the PRSU Shares
acquired under the Plan through the designated broker appointed under the Plan,
provided the sale of shares takes place outside of Canada through the facilities
of a stock exchange on which the Company Stock is listed.

 

Non-U.S. EE Perf RSU 2019    Page 14 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information. Canadian residents are required to
report to the tax authorities any foreign property held outside of Canada
(including Performance Restricted Stock Units and PRSU Shares acquired under the
Plan) annually on form Tl 135 (Foreign Income Verification Statement) if the
total value of the foreign property exceeds C$100,000 at any time during the
year. Thus, if the C$100,000 cost threshold is exceeded by other foreign
property held by the Recipient, the Performance Restricted Stock Units must be
reported (generally at nil cost). For purposes of such reporting, Company Stock
acquired under the Plan may be reported at their adjusted cost base. The
adjusted costs basis of stock is generally equal to the fair market value of the
stock at the time of acquisition; however, if the Recipient owns other stock
(e.g., acquired under other circumstances or at another time), the adjusted cost
basis may have to be averaged with the adjusted costs basis of the other stock.
The Recipient should consult his or her personal legal advisor to ensure
compliance with applicable reporting obligations.

CHINA

Terms and Conditions

The following terms and conditions apply only if the Recipient is subject to, as
determined by the Company in its sole discretion, the Circular on Issues
concerning Administration of Foreign Exchange Used for Domestic Individuals
Participation in Equity Incentive Plan of Companies Listed Overseas (“Circular
7”) issued by the State Administration of Foreign Exchange (“SAFE”).

Immediate Sale Restriction. Due to exchange control laws in the People’s
Republic of China, the Recipient understands and agrees that the Company may
require that any PRSU Shares acquired upon the vesting and settlement of the
Performance Restricted Stock Units be immediately sold. The Recipient further
acknowledges and agrees that shares of Company Stock may be sold to satisfy any
tax withholding obligation of the Employer with respect to the Performance
Restricted Stock Units. If the Company, in its discretion, does not exercise its
right to require the automatic sale of PRSU Shares issuable upon vesting, as
described herein, the Recipient understands and agrees that any PRSU Shares
acquired by the Recipient under the Plan must be sold no later six (6) month
after the Recipient’s Separation from Service, or within any other such time
frame as permitted by the Company or required by the China SAFE. The Recipient
understands that any PRSU Shares acquired by the Recipient under the Plan that
have not been sold within six (6) months of the Recipient’s Separation from
Service will be automatically sold by a designated broker at the Company’s
discretion, pursuant to this authorization.

The Recipient agrees that the Company is authorized to instruct the designated
broker to assist with the mandatory sale of such shares (on the Recipient’s
behalf pursuant to this authorization), and the Recipient expressly authorizes
the designated broker to complete such sale of PRSU Shares. The Recipient also
agrees to sign any agreements, forms and/or consents that may be reasonably
requested by the Company (or the designated broker) to effectuate the sale
(including, without limitation, as to the transfers of the proceeds and other
exchange control matters noted below) and shall otherwise cooperate with the
Company with respect to such matters, provided that the Recipient shall not be
permitted to exercise any influence over how, when or whether the

 

Non-U.S. EE Perf RSU 2019    Page 15 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

sale occurs. The Recipient acknowledges that the designated broker is under no
obligation to arrange for the sale of the PRSU Shares at any particular price.
Due to fluctuations in the Company Stock price and/or applicable exchange rates
between vesting and (if later) the date on which the PRSU Shares are sold, the
amount of proceeds ultimately distributed to the Recipient may be more or less
than the market value of the PRSU Shares upon vesting (which is the amount
relevant to determining the Recipient’s liability for Tax-Related Items). The
Recipient understands and agrees that the Company is not responsible for the
amount of any loss the Recipient may incur and the Company assumes no liability
for any fluctuations in Company Stock price and/or any applicable exchange rate.

Upon the sale of the PRSU Shares, the Company agrees to pay the cash proceeds
from the sale (less any Tax-Related Items, brokerage fees or commissions) to the
Recipient in accordance with the applicable exchange control laws and
regulations, including, but not limited to, restrictions set forth in this
Addendum for China below under “Exchange Control Requirements.”

Exchange Control Requirements. By accepting the Performance Restricted Stock
Unit award, the Recipient understands and agrees that, pursuant to local
exchange control requirements, the Recipient will be required to immediately
repatriate the cash proceeds from the sale of the PRSU Shares to China. The
Recipient further understands that, under local law, such repatriation of cash
proceeds may need to be effectuated through a special exchange control account
established by the Company and/or a Subsidiary Corporation, and the Recipient
hereby consents and agrees that any proceeds from the sale of any PRSU Shares
the Recipient acquires may be transferred to such special account prior to being
delivered to the Recipient. The Recipient further agrees to comply with any
other requirements that may be imposed by the Company in the future to
facilitate compliance with exchange control requirements in China. The proceeds
may be paid to the Recipient in U. S. dollars or in local currency, at the
Company’s discretion. If the proceeds are paid in U.S. dollars, the Recipient
understands and agrees that he or she will be required to set up a U.S. dollar
bank account in China (if the Recipient does not already have one) so that the
proceeds may be deposited into this account. If the proceeds are paid in local
currency, the Recipient further understands and agrees that the Company and/or
the Employer is under no obligation to secure any particular exchange conversion
rate and there may be delays in converting the cash proceeds to local currency
due to exchange control restrictions. The Recipient agrees to bear any currency
fluctuation risk between the time the cash proceeds are received and the time
the cash proceeds are distributed to the Recipient through the special account
described above. The Recipient further agrees to comply with any other
requirements that may be imposed by the Company in the future to facilitate
compliance with China exchange control requirements.

DENMARK

Terms and Conditions

Danish Stock Option Act. In accepting the Performance Restrict Stock Units, the
Recipient acknowledges that he or she has received an Employer Statement
translated into Danish, which is being provided to comply with the Danish Stock
Option Act. To the extent more favorable to the Recipient and required to comply
with the Stock Option Act, the terms set forth in the Employer Statement will
apply to the Recipient’s participation in the Plan.

 

Non-U.S. EE Perf RSU 2019    Page 16 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Exclusion from Termination Indemnities and Other Benefits. This provision
supplements paragraph 13 of the Agreement:

In accepting the Performance Restricted Stock Units, the Recipient acknowledges
that he or she understands and agrees that this grant relates to future services
to be performed and is not a bonus or compensation for past services.

Notifications

Exchange Control and Tax Reporting Information. The Recipient may hold Company
Stock acquired under the Plan in a safety-deposit account (e.g., a brokerage
account) with either a Danish bank or with an approved foreign broker or bank.
If the Company Stock is held with a non-Danish broker or bank, the Recipient is
required to inform the Danish Tax Administration about the safety-deposit
account. For this purpose, the Recipient must file a Declaration V (Erklaering
V) with the Danish Tax Administration. Both the Recipient and the bank/broker
must sign the Declaration V. By signing the Declaration V, the bank/broker
undertakes an obligation, without further request each year not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the safety-deposit account. In the event that the
applicable broker or bank with which the safety-deposit account is held does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, the Recipient acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account and any Company Stock acquired under the Plan and held in such
account to the Danish Tax Administration as part of the Recipient’s annual
income tax return. By signing the Form V, the Recipient at the same time
authorizes the Danish Tax Administration to examine the account. A sample of the
Declaration V can be found at the following

website: www.skat.dk/getFile.aspx?Id=47392.

In addition, when the Recipient opens a deposit account or a brokerage account
for the purpose of holding cash outside Denmark, the bank or brokerage account,
as applicable, will be treated as a deposit account because cash can be held in
the account. Therefore, the Recipient must also file a Declaration K (Erklaering
K) with the Danish Tax Administration. Both the Recipient and the bank/broker
must sign the Declaration K. By signing the Declaration K, the bank/broker
undertakes an obligation, without further request each year, not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the deposit account. In the event that the applicable
financial institution (broker or bank) with which the account is held does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, the Recipient acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of the Recipient’s
annual income tax return. By signing the Declaration K, the Recipient at the
same time authorizes the Danish Tax Administration to examine the account. A
sample of Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.

 

Non-U.S. EE Perf RSU 2019    Page 17 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information. If the Recipient establishes an
account holding Company Stock or cash outside Denmark, the Recipient must report
the account to the Danish Tax Administration. The form which should be used in
this respect can be obtained from a local bank. Please note that these
obligations are separate from and in addition to the obligations described
above.

FRANCE

Terms and Conditions

Non-Tax-Qualified Award. The Performance Restricted Stock Units are not eligible
for the specific tax and social regime provided by section L. 225-197-1 to L.
225-197-6 of the French Commercial Code and the relevant sections of the French
Tax Code or French Social Security Code.

Language Consent. By accepting the Agreement providing for the terms and
conditions of the Recipient’s grant, the Recipient confirms having read and
understood the documents relating to this grant (the Plan and the Agreement)
which were provided in the English language. The Recipient accepts the terms of
these documents accordingly.

Consentement relative à la réception d’informations en langue anglaise. En
acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le Beneficiare confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan et le Contrat d’ Attribution) qui ont été
communiqués en langue anglaise. Le Beneficiare accepte les termes en
connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information. The Recipient may hold Company
Stock acquired under the Plan provided the Recipient declares all foreign and
bank and brokerage accounts (including accounts opened or closed during the tax
year) in the Recipient’s tax return. Failure to comply may trigger significant
penalties.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In the event that the
Recipient makes or receives a payment in excess of this amount, he or she must
report the payment to Bundesbank electronically using the “General Statistics
Reporting Portal” (“Allgemeines Meldeportal Statistik”) available via
Bundesbank’s website (www.bundesbank.de).

Data Protection. The Company and the Employer will at all times, in operating
and administering the Plan, adhere to the applicable data protection laws, in
particular the GDPR and the German Federal Data Protection Act and, if
applicable internal codes or policies applicable to them. The Recipient has
received from the Company or, if different, from his Employer, a privacy notice
according to Art.13, 14 GDPR describing the details on the processing of his
personal data in connection with the Plan. For the avoidance of doubt, the
Company and/or Employer is not processing any personal data of the Recipient on
the basis of the consent set out in paragraph 15 of this Agreement. If the
Recipient will be asked for his consent for specific data processing operations
this will be done by a separate declaration of consent.

 

Non-U.S. EE Perf RSU 2019    Page 18 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

HONG KONG

Terms and Conditions

Restrictions on Sale of Company Stock. Any Company Stock received at vesting is
accepted as a personal investment. In the event the Performance Restricted Stock
Units vest and Company Stock is issued to the Recipient within six (6) months of
the award grant, the Recipient agrees that he or she will not sell any Company
Stock acquired prior to the six-month anniversary of the grant.

Notifications

Securities Law Information. WARNING: Neither the grant of the Performance
Restricted Stock Units nor the issuance of PRSU Shares upon vesting constitutes
a public offering of securities under Hong Kong law and is available only to
employees of the Company or its affiliates. The Agreement, including the
Addendum, the Plan and other incidental communication materials distributed in
connection with the Performance Restricted Stock Units (i) have not been
prepared in accordance with and are not intended to constitute a “prospectus “
for a public offering of securities under the applicable securities legislation
in Hong Kong, (ii) have not been reviewed by any regulatory authority in Hong
Kong, and (iii) are intended only for the personal use of each eligible employee
of the Company or its affiliates and may not be distributed to any other person.
If the Recipient has any questions regarding the contents of the Agreement,
including the Addendum or the Plan, the Recipient should obtain independent
professional advice.

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for purposes of ORSO, then the
Recipient’s grant shall be void.

ITALY

Terms and Conditions

Data Privacy. The following provision replaces paragraph 15 of the Agreement in
its entirety:

The Recipient understands that the Company and any Subsidiary Corporation may
hold certain personal information about the Recipient, including, but not
limited to, the Recipient’s name, home address, email address and telephone
number, date of birth, social insurance, passport or other identification number
(to the extent permitted under Italian law), salary, nationality, job title, any
shares of stock or directorships held in the Company or any Subsidiary
Corporation, details of all Performance Restricted Stock Units or other
entitlement to common units or equivalent benefits granted, awarded, canceled,
exercised, vested, unvested or outstanding in the Recipient’s favor, and that
the Company and the Employer will process said data and other data lawfully
received from third parties (“Data”) for the exclusive purpose of implementing,
managing and administering the Recipient’s participation in the Plan and
complying with applicable laws, including community legislation.

 

Non-U.S. EE Perf RSU 2019    Page 19 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

The Recipient also understands that providing the Company with Data is necessary
to effectuate the Recipient’s participation in the Plan and that the Recipient’s
refusal to do so would make it impossible for the Company to perform its
contractual obligations and may affect the Recipient’s ability to participate in
the Plan. The controllers of Data processing are Ametek, Inc. with registered
offices at 1100 Cassatt Road, Berwyn, PA 19312, U.S.A., which is also the
Company’s representative in Italy for privacy purposes pursuant to GDPR and
Legislative Decree no. 196/2003, as amended by Legislative Decree no. 101/2018.

The Recipient understands that Data will not be publicized, but it may be
accessible by the Employer as the privacy representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing such Data and the data processor (“Processor”). An updated
list of Processors and other transferees of Data is available upon request from
the Employer.

Furthermore, Data may be transferred to banks, other financial institutions, or
brokers involved in the management and administration of the Plan. The Recipient
understands that Data may also be transferred to the Recipient’s stock plan
service provider, Schwab Stock Plan Services, or such other administrator that
may be engaged by the Company in the future. The Recipient further understands
that the Company and/or any Subsidiary Corporation will transfer Data among
themselves as necessary for the purpose of the implementation, administration
and management of the Recipient’s participation in the Plan. The Data recipients
may receive, possess, use, retain, and transfer Data in electronic or other
form, for the purpose of implementing, administering, and managing the
Recipient’s participation in the Plan. The Recipient understands that these
recipients may be acting as controllers, Processors or persons in charge of
processing, as the case may be, according to applicable privacy laws, and that
they may be located in or outside the European Economic Area, such as in the
United States or elsewhere, in countries that do not provide an adequate level
of data protection as intended under Italian privacy law. Should the Company
exercise its discretion in suspending or terminating the Plan, it will delete
Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan.

The Recipient understands that Data processing for the purposes specified in the
Agreement shall take place under automated or non-automated conditions,
anonymously when possible, and with confidentiality and security provisions, as
set forth by applicable laws, with specific reference to GDPR and Legislative
Decree no. 196/2003, as amended by Legislative Decree no. 101/2018. The
processing activity, including the transfer of Data abroad, including outside of
the European Economic Area, as specified in the Agreement does not require the
Recipient’s consent thereto as the processing is necessary for the performance
of legal and contractual obligations related to implementation, administration
and management of the Plan. The Recipient understands that, pursuant to GDPR and
Legislative Decree no. 196/2003, as amended by Legislative Decree no. 101/2018,
the Recipient has the right at any moment to, without limitation, obtain
information on Data held, access and verify its contents, origin and accuracy,
delete, update, integrate, correct, block or stop, for legitimate reason, the
Data processing by contacting the Recipient’s local human resources
representative. Finally, the Recipient is aware that Data will not be used for
direct marketing purposes.

 

Non-U.S. EE Perf RSU 2019    Page 20 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Grant Terms Acknowledgement. By accepting the Performance Restricted Stock
Units, the Recipient acknowledges having received and reviewed the Plan and the
Agreement, in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement. The Recipient further acknowledges that he or she
has specifically read and expressly approves the following provisions of the
Agreement: paragraphs 3, 9, 18 and 24.

Reporting requirements and taxes on financial activities held abroad

Individuals fiscally resident in Italy who hold abroad financial activities
directly (i.e. without the interposition of an Italian financial intermediary),
are required to fill in a specific section of the personal income tax return (so
called “RW form”); they are also obliged to pay a flat tax at the rate of 0.2%
on the value of such activities.

MEXICO

Terms and Conditions

Acknowledgement of the Agreement. By accepting the Performance Restricted Stock
Units, the Recipient acknowledges that he or she has received a copy of the Plan
and the Agreement, including this Addendum, which he or she has reviewed. The
Recipient further acknowledges that he or she accepts all the provisions of the
Plan and the Agreement, including this Addendum. The Recipient also acknowledges
that he or she has read and specifically and expressly approves the terms and
conditions set forth in paragraph 13 of the Agreement, which clearly provides as
follows:

 

  (1)

The Recipient’s participation in the Plan does not constitute an acquired right;

 

  (2)

The Plan and the Recipient’s participation in it are offered by the Company on a
wholly discretionary basis;

 

  (3)

The Recipient’s participation in the Plan is voluntary; and

 

  (4)

The Company and its Subsidiary Corporations are not responsible for any decrease
in the value of any PRSU Shares acquired under the Plan.

Labor Law Acknowledgement and Policy Statement. By accepting the Performance
Restricted Stock Units, the Recipient acknowledges that the Company, with
registered offices at 1100 Cassatt Road, Berwyn, PA 19312, U.S.A., is solely
responsible for the administration of the Plan. The Recipient further
acknowledges that his or her participation in the Plan, the grant of Performance
Restricted Stock Units and any acquisition of PRSU Shares under the Plan do not
constitute an employment relationship between the Recipient and the Company
because the Recipient is participating in the Plan on a wholly commercial basis.
Based on the foregoing, the Recipient expressly acknowledges that the Plan and
the benefits that he or she may derive from participation in the Plan do not
establish any rights between the Recipient and the Employer and do not form part
of the employment conditions and/or benefits provided by the Employer, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Recipient’s employment.

 

Non-U.S. EE Perf RSU 2019    Page 21 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

The Recipient further understands that his or her participation in the Plan is
the result of a unilateral and discretionary decision of the Company and,
therefore, the Company reserves the absolute right to amend and/or discontinue
the Recipient’s participation in the Plan at any time, without any liability to
the Recipient.

Finally, the Recipient hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its parent, subsidiaries, branches, representation
offices, stockholders, officers, agents or legal representatives, with respect
to any claim that may arise.

Spanish Translation

Reconocimiento del Convenio de Concesión. Al aceptar el Premio,1 el Recipiente
reconoce que ha recibido y revisado una copia del Plan y del Convenio,
incluyendo este Apéndice. Además, el Recipiente reconoce y acepta todas las
disposiciones del Plan y del Convenio, incluyendo este Apéndice. El Recipiente
también reconoce que ha leído y aprobado de forma expresa los términos y
condiciones establecidos en el párrafo 13 del Convenio, que claramente establece
lo siguiente:

 

  (1)

La participación del Recipiente en el Plan no constituye un derecho adquirido;

 

  (2)

El Plan y la participación del Recipiente en lo mismo es ofrecido por la
Compañía de manera completamente discrecional;

 

  (3)

La participación del Recipiente en el Plan es voluntaria; y

 

  (4)

La Compañía y sus Corporaciones Subsidiaras no son responsables por ninguna
disminución en el valor de las Acciones de PRSU (en Inglés, “PRSU Shares”)
adquiridas en virtud del Plan.

Reconocimiento del Derecho Laboral y Declaración de la Política. Al aceptar el
Premio, el Recipiente reconoce que la Compañía, con domicilio social en 1100
Cassatt Road, Berwyn, PA 19312, E.U.A., es la única responsable de la
administración del Plan. Además, el Recipiente reconoce que su participación en
el Plan, la concesión del Premio y cualquier adquisición de Acciones de PRSU en
virtud del Plan no constituyen una relación laboral entre el Recipiente y la
Compañía, en virtud de que el Recipiente está participando en el Plan sobre una
base totalmente comercial. Por lo anterior, el Recipiente expresamente reconoce
que el Plan y los beneficios

 

1El

término “Premio” se refiere al termino “Performance Restricted Stock Units” en
Inglés.

 

Non-U.S. EE Perf RSU 2019    Page 22 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

que puedan derivarse de su participación no establecen ningún derecho entre el
Recipiente y el Empleador y que no forman parte de las condiciones de trabajo
y/o beneficios otorgados por el Empleador, y cualquier modificación del Plan o
la terminación del mismo no constituirá un cambio o modificación de los términos
y condiciones en el empleo del Recipiente.

Además, el Recipiente comprende que su participación en el Plan es el resultado
de una decisión discrecional y unilateral de la Compañía, por lo que la misma se
reserva el derecho absoluto de modificar y/o suspender la participación del
Recipiente en el Plan en cualquier momento, sin responsabilidad alguna al
Recipiente.

Finalmente, el Recipiente manifiesta que no se reserva acción o derecho alguno
que origine una demanda en contra de la Compañía, por cualquier indemnización o
daño relacionado con las disposiciones del Plan o de los beneficios otorgados en
el mismo, y en consecuencia el Recipiente libera de la manera más amplia y total
de responsabilidad a la Compañía, su padre y sus subsidiarias, sucursales,
oficinas de representación, accionistas, directores, agentes y representantes
legales con respecto a cualquier demanda que pudiera surgir.

UNITED KINGDOM

Terms and Conditions

Form of Settlement. Notwithstanding any discretion in the Plan or anything
contrary in the Agreement, the Performance Restricted Stock Units are payable in
PRSU Shares only.

Responsibility for Taxes. The following provisions supplement paragraph 9 of the
Agreement:

Without limitation to any provision of the Agreement, the Recipient agrees that
the Recipient is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items, as and when requested by the Company or the Employer
or by Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax authority or
any other relevant authority). The Recipient also agrees to indemnify and keep
indemnified the Company and, the Employer against any Tax-Related Items that
they are required to pay or withhold or have paid or will pay to HMRC (or any
other tax authority or any other relevant authority) on the Recipient’s behalf.

Notwithstanding the foregoing, in the event that the Recipient is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
Exchange Act), the Recipient understands that he or she may not be able to
indemnify the Company for the amount of any income tax not collected from or
paid by the Recipient, in case the indemnification could be considered to be a
loan. In this case, the income tax not collected or paid may constitute a
benefit to the Recipient on which additional income tax and National Insurance
contributions may be payable. The Recipient understands that he or she will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer, as applicable, for the value of any National
Insurance contributions due on this additional benefit, which may also be
recovered from the Recipient at any time by any of the means referred to in
paragraph 9 of the Agreement.

 

Non-U.S. EE Perf RSU 2019    Page 23 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

Data Protection. The Company and the Employer will at all times, in operating
and administering the Plan, be bound by the provisions (as from time to time in
force) of the internal code and/or policies that regulate the Company’s
compliance with applicable data privacy laws and for this purpose, the Recipient
has received from the Company or, if different, his Employer, a privacy notice
that includes details of how his personal data may be used in connection with
the Plan.

For the avoidance of doubt, the Company and/or the Employer is not processing
any personal data of a Recipient on the basis of the consent set out in
paragraph 15 of the Agreement.

SINGAPORE

Securities Law Information. The Performance Restricted Stock Units are being
granted to the Recipient pursuant to the “Qualifying Person” exemption under
section 273(1)(i) of the Securities and Futures Act of Singapore (Cap. 289). The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore.

Director Notification Obligation. If a Recipient is a director or CEO of a
Singaporean Subsidiary Corporation or Affiliate, Recipient is subject to a
requirement to notify such entity of the receipt of an interest (i.e.
Performance Restricted Stock Units or PRSU Shares) in the Company and on the
sale of any such interest. Notifications must be made within two (2) business
days of the date of acquiring or disposing of any interest in the Company or the
date of becoming a director / CEO.

Insider-Trading Notification. The Recipient should be aware of Singapore’s
insider-trading rules, which may impact his or her acquisition or disposal of
shares or rights to shares under the Plan. Under the Singapore insider-trading
rules, the Recipient is prohibited from selling shares (including PRSU Shares)
when he or she possesses information, not generally available, which the
Recipient knows or should know will have a material effect on the price of the
shares once such information is generally available.

Central Provident Fund (“CPF”) Contributions. Notwithstanding Paragraph 9 of the
Agreement, if the Recipient is a citizen or permanent resident of Singapore, the
Recipient and the Recipient’s employer shall make contributions to the CPF Board
in accordance with the Central Provident Fund Act (Cap. 36) of Singapore as
amended from time to time (the “CPF Scheme”). In relation to such contributions,
the Recipient’s employer shall deduct from the Recipient’s salary the mandatory
contributions required to be made by the Recipient under the CPF Scheme.

Leaving Singapore Withholding Tax Notification. Any foreign citizen or Singapore
permanent resident leaving Singapore for more than 3 months and ceasing
employment shall be taxed on a “deemed exercise” basis in respect of any
Performance Restricted Stock Units which have been granted in respect of his/her
Singapore employment and are not forfeited at the point of cessation of his/her
employment. The deemed gains are based on the market value one month before the
Recipient ceases employment in Singapore or the date of grant (whichever is the
later). If the actual gain is less than the deemed gain, the Recipient may seek
a refund within 4 years from that year of assessment.

 

Non-U.S. EE Perf RSU 2019    Page 24 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

SWITZERLAND

Labor Law Acknowledgement (to be signed by Employee).

 

  •  

The Employee agrees to participate in the Omnibus Incentive Compensation Plan
(the “Plan”) sponsored by AMETEK, INC.

 

  •  

The Employee expressly acknowledges that the contractual party to the Plan is
AMETEK, Inc. and that participation in the Plan, the grant of Performance
Restricted Stock Units and any acquisition of PRSU Shares under the Plan do not
constitute an employment relationship between the Employee and AMETEK, INC.

 

  •  

The Employee is aware of and accepts Paragraph 23 of the Plan which states that
the Plan is governed by the laws of the State of Delaware and that place of
jurisdiction is Chester County, or the federal courts for the United States for
the District of Pennsylvania.

Place:

Date:

 

 

Name of Swiss Employee:

 

Non-U.S. EE Perf RSU 2019    Page 25 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

SPECIAL NOTICE FOR EMPLOYEES IN DENMARK

EMPLOYER STATEMENT

Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding participation in the Ametek, Inc. 2011 Omnibus Incentive Compensation
Plan (the “Plan”) in a separate written statement.

This statement contains only the information mentioned in the Stock Option Act,
while the other terms and conditions of your performance restricted stock unit
(“PRSU”) grant are described in detail in the Plan, Performance Restricted Stock
Unit Agreement for Global Recipients (the “Agreement”) and the applicable
country-specific supplement, which have been made available to you.

 

1.

Date of grant of unfunded right to receive stock upon satisfying certain
conditions

The grant date of your PRSUs is the date that the Company approved a grant for
you, which is set forth in the Agreement.

 

2.

Terms or conditions for grant of a right to future award of stock

Only persons identified in Section 6 of the Plan are eligible to participate in
the Plan. The grant of PRSUs under the Plan is offered at the sole discretion of
the Company and is intended to achieve the purposes identified in Section 1 of
the Plan, including (among other things) encouraging share ownership in the
Company by employees of the Company and any parents and subsidiaries that exist
now or in the future. The Company may decide, in its sole discretion, not to
make any PRSU grants to you in the future. Under the terms of the Plan, the
Agreement and the applicable country-specific supplement, you have no
entitlement or claim to receive future PRSU grants or awards in lieu of PRSUs.

 

3.

Vesting Date or Period

Generally, your PRSUs will vest over a number of years, and subject to
performance criteria, as provided in your Agreement. Your PRSUs shall be
converted into an equivalent number of shares of the common stock of the Company
upon vesting, assuming the performance criteria is also met.

 

4.

Exercise Price

No exercise price is payable upon the vesting of your PRSUs and the issuance of
shares of the Company’s common stock to you in accordance with the vesting
schedule described above.

 

Non-U.S. EE Perf RSU 2019    Page 26 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   



--------------------------------------------------------------------------------

5.

Your rights upon termination of employment

The treatment of your PRSUs upon termination of employment will be determined
under Sections 4 and 5 of the Stock Option Act unless the terms contained in the
Plan, the Agreement and the applicable country-specific supplement are more
favorable to you than Sections 4 and 5 of the Stock Option Act.

 

6.

Financial aspects of participating in the Plan

The grant of PRSUs has no immediate financial consequences for you. The value of
the PRSUs is not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.

Shares of stock are financial instruments and investing in stock will always
have financial risk. The future value of Company shares is unknown and cannot be
predicted with certainty.

AMETEK, INC.

1100 Cassatt Road

Berwyn, PA 19132

U.S.A.

 

Non-U.S. EE Perf RSU 2019    Page 27 of 27 Grant Plan: 11UNP1 PRSU-EE-nonUS-2011
Legal Plan   